DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 28 June 2022, the status of the claims is as follows:
Claims 1-7 and 9-20 are currently amended; 
Claims 8 are as originally filed; and
Claims 21-23 are new.
3.	The objections to claims 1 and 7 because of minor informalities are withdrawn in view of the Amendment, filed 28 June 2022.
Reasons for Allowance
4.	Applicant’s arguments, see Remarks, pp. 9-13, filed 28 June 2022, with respect to the rejection of claims 1-20 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Goldsmith et al., U.S. Patent Application Publication No. 2007/0093786 A1 (“Goldsmith”), have been fully considered, and are persuasive in view of the Amendment, filed 28 June 2022.  Therefore, the rejection has been withdrawn.  
Specifically, Applicant contends, see Remarks, pp. 10-11, the following:
… However, Goldsmith does not disclose or suggest a method of glucose monitoring including, among other things, “receiving, by the software, a selection of a first display mode or a second display mode via the user input device of the wristwatch, wherein the first display mode is configured to display a current glucose level and the second display mode is configured to display a graph of the glucose level over the period of time; displaying, by the software, at least one of the current glucose level and the graph of the glucose level on the display in the selected display mode in response to a determination that the wristwatch is in the active state,” as recited in amended claim 1. Indeed, at most Goldsmith discloses various information that can be displayed (see e.g., Goldsmith at [0086]), but Goldsmith does not disclose or suggest first and second display modes. Indeed, Goldsmith does not disclose or suggest “receiving, by the software, a selection of a first display mode or a second display mode via the user input device of the wristwatch” let alone “displaying, by the software, at least one of the current glucose level and the graph of the glucose level on the display in the selected display mode in response to a determination that the wristwatch is in the active state,” as recited in claim 1. Accordingly, claim 1 is allowable over Goldsmith. Claims 7 and 14 are allowable for at least the same reasons as claim 1.

This argument was found persuasive.
5.	Claims 1-23 are allowed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/15/2022